Advisory Action
Acknowledged is the applicant’s after-final response filed on February 10, 2021. Amendments have been proposed to claim 35; cancellation has been proposed to claims 41, 42, and 53. Because the amendments incorporate only select embodiments from claim 53 into claim 35, thereby narrowing the claim set, the changes will not be entered to the record at this stage in prosecution. For instance, the embodiments of “grooves” and “other protrusions” have been eliminated as categories of the claimed “surface features.” 
The examiner acknowledges that the teachings of the prior art do not address the matter of microlenses or micro-prisms. If submitted in a proper reply, the proposed amendments would overcome the outstanding 103 rejections.
In addition, while the examiner acknowledges the deletion of reference symbol “820” from the replacement sheet of Figure 8, it should be noted that the “substrate carrier 810,” described by paragraph [0116] and recited by claim 35, is not shown. Thus, because the replacement sheet itself is not perfected, its entry to the record has been denied.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716